DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/9/2021 has been entered. Claims 1-13 remain pending in the application. 
The specification was received on 3/9/2021. This specification is acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 was filed after the mailing date of the Non-Final Office Action on 11/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 11-13 are objected to because of the following informalities:  
Claim 1 recites the limitation “the amount of rotation” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, lines 8-10, applicant is requested to amend the limitation “the amount of rotation corresponding to a set dose respectively the amount of drug remaining to be expelled from the drug reservoir by the expelling structure” in order to make the claim more clearer. Furthermore, the limitation “corresponding to a set dose respectively the amount of drug remaining” is grammatically incorrect.
Claim 1 recites the limitation “the currently observable indicia” in line 16. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 12-13, it appears that the limitation “the codes” in line 1 needs to be amended to clearly indicate whether “the code” refers to both or only one of “a code” recited in claim 10, line 4 or claim 10, line 7.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the drug reservoir” renders the claim indefinite because it is unclear if “the drug reservoir” refers to “a drug reservoir” (positively recited in first instance in line 4) or “a drug reservoir” recited in the limitation “a compartment for receiving a drug reservoir” in line 4. Examiner understands that the drug delivery device can either comprise “a drug reservoir” or “a compartment for receiving a drug reservoir” but not both. Therefore, examiner understands that reciting “the drug reservoir” in line 10 would refer to either “a drug reservoir” (first instance) or “a drug reservoir” in the limitation “a compartment for receiving a drug reservoir”. However, if the drug delivery device comprises “a drug reservoir” (first instance) then one would 
Regarding claim 1, lines 19-20, the limitation “providing on the housing and on the indicator member, respectively, a pair of zero markers” renders the claim indefinite because it is unclear if housing and indicator member both have a pair of zero markers or if a marker on the housing and a marker on the indicator member both together form pair of zero marker. According to fig. 6 of the applicant’s original disclosure, the marker 109R is located on the housing and the marker 170R is located on the indicator member. The housing and the indicator member both have a single marker. Therefore, for examination purposes, it is construed that a marker on the housing and a marker on the indicator member both together form pair of zero marker.
Claims 2-13 being dependent on claim 1 are also rejected.

Regarding claim 3, lines 6-7, the limitation “the indicator member in step (iii) provides both the housing zero marker and the indicator member zero marker on the housing” renders the claim indefinite because claim 1 recites step (iii) of providing on the housing and on the indicator member respectively a pair of zero markers whereas claim 3 recites the indicator member providing both the housing zero marker and the indicator member zero marker on the housing. Therefore, according to claim 1 both, housing and the indicator member, have a pair of zero markers whereas according to claim 3, the indicator member is providing pair of zero markers on the housing. Thus, according to claim 3, indicator member could not have any zero markers which contradicts the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2010/0324495 A1) in view of Plumptre et al. (US 2010/0324528 A1).
Regarding claim 1, Jones discloses a method of manufacturing a drug delivery device (figures 1-8), comprising the steps of: 
(i) providing the drug delivery device (figures 1-8) comprising: 
a drug reservoir 25 or a compartment (compartment formed inside element 6) for receiving a drug reservoir 25, 
drug expelling structure 50 comprising a dose setting member 52 allowing a user to set a dose amount of drug to be expelled (paragraph 0040), 
an indicator member 56 adapted to rotate relative to a housing 54 during the dose setting (paragraph 0040) and dose expelling (paragraph 0043) corresponding to an 
However, Jones discloses in a different embodiment (figure 2, it is not specifically clear if embodiment shown in figure 3 is showing further details of embodiment shown in figure 2 therefore, for examination purposes, both embodiments are being treated as separate embodiments due to use of different reference numerals) the housing (housing of element 1 comprising element 14) comprising a window 14 allowing the user to observe a portion of the indicator member (it appears that element 10 is comprising element 16 however, due to lack of proper disclosure, indicator member is being construed as an element that comprises element 16), the window 14 being surrounded 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one embodiment of Jones to incorporate the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, and subsequently (iii) providing on the housing and on the indicator member respectively a pair of zero markers having a predetermined rotational offset as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is further silent regarding the pattern arranged circumferentially or helically on the indicator member.
However, Plumptre teaches a design of a drug delivery device comprising the indication member 84 (figure 5) having the pattern 16 arranged circumferentially or helically (figures 5-8) on the indicator member 84 as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).


    PNG
    media_image1.png
    277
    635
    media_image1.png
    Greyscale


Regarding claim 2, Jones is silent regarding wherein the pair of zero markers comprises a housing zero marker and an indicator member zero marker, and at least one of the housing and indicator zero markers is provided in step (iii) in one embodiment however, Jones discloses in a different embodiment regarding wherein the pair of zero markers (see “HM” and “IM” in figure 1 above) comprises a housing zero marker (see “HM” in figure 1 above) and an indicator member zero marker (see “IM” in figure 1 above), and at least one of the housing and indicator zero markers (see “HM” and “IM” in figure 1 above) is provided in step (iii) for the purpose of showing the dose set by the user (paragraph 0030).
Therefore, it would have been prima facie obvious to modify one embodiment of Jones to incorporate wherein the pair of zero markers comprises a housing zero marker and an indicator member zero marker, and at least one of the housing and indicator zero 

Regarding claim 3, Jones is silent in one embodiment regarding wherein: (a) the housing zero marker is provided on the housing prior to step (iii), and the indicator member zero marker is provided on the indicator member in step (iii), or (b) the indicator member zero marker is provided on the indicator member prior to step (iii), and the housing zero marker is provide on the housing in step (iii) or (c) the indicator member in step (iii) provides both the housing zero marker and the indicator member zero marker on the housing.
However, Jones in a different embodiment discloses the housing zero marker (see “HM” in figure 1 above) is provided on the housing and the indicator member zero marker (see “IM” in figure 1 above) is provided on the indicator member but is silent regarding specific situation regarding when the housing zero marker and the indicator zero marker are respectively provided on the housing and the indicator member. However, it is construed that the housing zero marker and the indicator zero marker are applied to the housing and the indicator member respectively at one of the situations shown in claim 3 since those are the only possible situations for the purpose of showing the dose set by the user (paragraph 0030).
Therefore, it is construed that one embodiment of Jones modified in view of different embodiment of Jones will result in having wherein: (a) the housing zero marker is provided on the housing prior to step (iii), and the indicator member zero marker is provided on the indicator member in step (iii), or (b) the indicator member zero marker is provided on the indicator member prior to step (iii), and the housing zero marker is provide on the housing in step (iii) or (c) the indicator member in step (iii) provides both the housing zero marker and the indicator member zero marker on the housing.


Regarding claims 4 and 5, Jones in one embodiment is silent regarding wherein the rotational offset is zero wherein the pair of zero markers are arranged in the vicinity of each other.
However, Jones in different embodiment teaches wherein the rotational offset is zero (as shown in figure 1 above, “HM” and “IM” are at same level so the rotational offset is zero) wherein the pair of zero markers (see “HM” and “IM” in figure 1 above) are arranged in the vicinity (figure 1) of each other for the purpose of showing the dose set by the user (paragraph 0030).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the rotational offset is zero wherein the pair of zero markers are arranged in the vicinity of each other as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claim 6, Jones is silent in one embodiment regarding the window is an opening.


Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the window is an opening as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claim 8, Jones is silent in one embodiment regarding wherein the window comprises a transparent member arranged in an opening in the housing.
However, Jones in a different embodiment teaches wherein the window 14 comprises a transparent member (“lens”, paragraph 0030) arranged in an opening in the housing for the purpose of showing the dose set by the user (paragraph 0030).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the window comprises a transparent member arranged in an opening in the housing as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claim 9, Jones is silent in one embodiment regarding wherein the transparent member is mounted in the opening after step (iii).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the transparent member is mounted in the opening as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is silent as to the specifics of the transparent member mounted in the opening after step (iii). The instant disclosure describes the parameter of transparent member mounted in the opening after step (iii) as being merely preferable, and does not describe the transparent member mounted in the opening after step (iii) as contributing any unexpected results to the system. As such, parameters such as transparent member mounted in the opening after step (iii) are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the transparent member mounted in the opening after step (iii) would be dependent on the actual application of the a method of manufacturing a drug delivery device and, thus would be a design choice based on the actual application. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2010/0324495 A1) in view of Plumptre et al. (US 2010/0324528 A1) as applied to claim 6 above, and further in view of Saiki (US 2007/0244436 A1).
Regarding claim 7, Jones/Plumptre (hereinafter referred as “modified Jones”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 
However, Saiki teaches the edge portion (edge portion of element 62) is chamfered (according to figures 1 and 2 edges of element 62 is at an angle which can be construed as chamfer) for the purpose of having an alternative design of the edge portion (figures 1 and 2) to view the set dose (paragraph 0076).
It is further construed that modified Jones in view of Saiki will result in having the housing zero marker being provided on the chamfer since housing zero marker in modified Jones is located on the edges of the window.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the edges of window of modified Jones to incorporate the edge portion is chamfered as taught by Saiki for the purpose of having an alternative design of the edge portion (figures 1 and 2) to view the set dose (paragraph 0076).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over De Sausmarez Lintell et al. (US 2013/0245566 A1) in view of Jones (US 2010/0324495 A1).
Regarding claim 1, De Suasmarez Lintell teaches a method of manufacturing a drug delivery device 8, 9 (figure 1), comprising the steps of: 
(i) providing the drug delivery device 8, 9 comprising: 
a drug reservoir 5, 6 or a compartment 5, 6 for receiving a drug reservoir, 
drug expelling structure (integrated structure formed by elements 13 and 12) comprising a dose setting member 12 allowing a user to set a dose amount of drug to be expelled (paragraph 0049). De Sausmarez Lintell is silent regarding an indicator member adapted to rotate relative to the housing during dose setting and dose expelling 
However, Jones teaches a design of a drug delivery device (figures 1-8) comprising an indicator member (it appears that element 10 is comprising element 16 however, due to lack of proper disclosure, indicator member is being construed as an element that comprises element 16) adapted to rotate (paragraph 0030) relative to the housing (housing of element 1 during dose setting corresponding to an axis of rotation (axis around which element 12 rotates), the amount of rotation corresponding to a set dose respectively the amount of drug (paragraph 0030, the number shown in element 14 will be the amount remaining to be expelled from the drug reservoir prior to delivery of the drug to the patient) remaining to be expelled from the drug reservoir 25 by the expelling structure the indicator member having an initial rotational position (position shown in figure 1) corresponding to no dose amount being set, the housing (housing of element 1 comprising element 14) comprising window 14 allowing the user to observe a portion of the indicator member, the window 14 being surrounded by an edge portion (edge of housing of element 1 forming element 14) formed by the housing (housing of element 1), a pattern (pattern formed by element 16) arranged on the indicator member 
Jones is further silent in one embodiment regarding the indicator member adapted to rotate relative to the housing during dose expelling however, Jones does explain in different embodiment (figures 3-8, the specification do not explicitly state whether figures 3-8 shows further in detail regarding operation of the device shown in figures 1-2 therefore, figures 3-8 are being treated as different embodiment) regarding an indicator member 56 adapted to rotate relative to the housing 54 during the dose expelling (paragraph 0043) for the purpose of releasing drug (paragraph 0043).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery device of De Sausmarez Lintell to incorporate an indicator member adapted to rotate relative to the housing during dose setting and dose expelling corresponding to an axis of rotation, the amount of rotation corresponding to a set dose respectively the amount of drug remaining to be expelled from the drug reservoir by the expelling structure the indicator member having an initial rotational position corresponding to no dose amount being set, the housing comprising window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a 
It is further construed that since De Sausmarez Lintell discloses two dose delivery assemblies therefore, each of elements 8 and 9 would be modified in view of Jones to incorporate same structures as of device shown in figures 1 and 2.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over De Sausmarez Lintell et al. (US 2013/0245566 A1) in view of Jones (US 2010/0324495 A1) as applied to claims 1 and 10 above, and further in view of Hawley et al. (US D652,136S).
Regarding claims 10, 12 and 13, De Sausmarez Lintell/Jones (hereinafter referred as “modified De Sausmarez Lintell”) discloses claimed invention substantially as claimed, as set forth above in claim 1. De Sausmarez further discloses a method of manufacturing a drug delivery system 10 comprising first and second drug delivery devices 8, 9 wherein –the first drug delivery device 8 is prefilled comprising a drug reservoir 6 with a first type of drug formulation 1, and the second drug delivery device 9 is prefilled comprising a drug reservoir 5 with a second type of drug formulation 2. De Sausmarez Lintell is silent regarding the first and second drug delivery devices comprising a zero marker comprising a code indicative of the first type of drug 
However, Hawley teaches a design of a drug delivery device (figure 1) comprising a zero marker (see “M” in figure 1 below) comprising a code (see “C” in figure 1 below) indicative of the type of drug formulation wherein the codes (see “C” in figure 1 below) are visual codes and wherein the codes (see “C” in figure 1 below) are visible to the human eye for the purpose of identifying the drug formulation (figure 1).
It is construed that one of ordinary skill in the art when modifying modified De Sausmarez Lintell in view of Hawley will result in modifying both elements 8 and 9 of De Sausmarez Lintell to incorporate a zero marker comprising a code indicative of the first type of drug formulation and second type of drug formulation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery device of modified De Sausmarez Lintell to incorporate the first and second drug delivery devices comprising a zero marker comprising a code indicative of the first type of drug formulation and second type of drug formulation wherein the codes are visual codes and wherein the codes are visible to the human eye as taught by Hawley for the purpose of identifying the drug formulation (figure 1)

    PNG
    media_image2.png
    627
    187
    media_image2.png
    Greyscale

Regarding claim 11, modified De Sausmarez Lintell discloses the claimed invention substantially as claimed as set forth above in claim 1. Modified De Sausmarez Lintell is silent as to the specifics of wherein the code is formed in step (iii). The instant disclosure describes the parameter of wherein the code is formed in step (iii) as being merely preferable, and does not describe the wherein the code is formed in step (iii) as contributing any unexpected results to the system. As such, parameters such as wherein the code is formed in step (iii) are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the wherein the code is formed in step (iii) would be dependent on the actual application of the a method of .

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
Applicant argues on page 13, line 1- page 14, line 8 that none of the prior arts disclose the claimed invention because the applicant’s original disclosure discloses an invention that provides a solution in determining “true” zero position whereas none of the prior arts provides same solution. Applicant further gives an example in figures 7A and 7B of the original disclosure to explain the difficulty in determining the zero position due to manufacturing tolerances. Applicant further argues none of the disclosed prior art have identified the misalignment problem as disclosed by the applicants in figures 7A and 7B of the original disclosure. Therefore, applicant concludes that none of the prior arts provide solution to the identified problem. Examiner respectfully disagrees. Examiner clearly sees the difference between the applicant’s invention and the prior art however, this difference is not brought up in the independent claim 1. The claim recites a step of providing a pair of zero markers without giving enough structural details. Therefore, one of ordinary skill in the art would be able to reasonably broadly construe the “HM” and “IM” in figure 1 above as the pair of zero markers because these markers do assist in determining zero position. In applicant’s invention as shown in figures 6 and 8A of the original disclosure, the “true” zero position is determined by aligning two markers together (in figure 6, 170R is aligned to 109R and in figure 8A, 470R is aligned to 409R). Similarly in Jones reference, the alignment between “HM” and “IM” indicates “true” zero position. Although the position of “IM” is next to indicia “0” in Jones’ figure 1 above compared to having the marker above the indicia “0” as disclosed in applicant’s .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILAY J SHAH/            Primary Examiner, Art Unit 3783